FILEDIN                            PD - 15 8 7 -14                              COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                                                   AUSTIN, TEXAS
                                                                                    Transmitted 12/31/2014 11:21:36 AM
     December 31, 2014                         '                                       Accepted 12/31/2014 1:10:00 PM
                                    FOR THE SIXTH COURT OF APPEALS                                       ABEL ACOSTA
   ABEL ACOSTA, CLERK                       AT TEXARKANA, TEXAS                                                    CLERK

         RICTARICK PALMER                                       §
                   Appellant

         V.                                                     §     CASE NO. 06-13-00265-CR
                                                                      TRIAL COURT NO. 38,611-B
         THE STATE OF TEXAS
                         Appellee                               §

                               SECOND MOTION FOR EXTENSION OF TIME
                             TO FILE PETITION FOR DISCRETIONARY REVIEW


         TO THE HONORABLE COURT OF APPEALS:

                NOW COMES, RICTARICK PALMER, the Appellant herein, and moves the Court for

         an extension of time to file Appellant's Petition for Discretionary Review in this cause, pursuant

         to Rules 38.6 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof

         would show the Court as follows:

                                                          I.


                The Appellant in this cause was convicted in the 124th District Court, Gregg County,
         Texas in cause number 38,611-B for the offense of Possession of Marijuana. On May 7, 2013,

         punishment was assessed at seven (07) years in the Texas Department of Criminal Justice -

         Institutional Division.


                                                          II.


                   The Court of Appeals' opinion on remand was delivered on October 29, 2014.

         Appellant's Petition for Discretionary Review is due on or about December 31, 2014.

                                                         III.


                 The Appellant hereby requests a first extension of time to file Appellant's Petition for

         Discretionary Review.
       The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant's Petition for Discretionary Review for the

following good and sufficient reasons:

       The undersigned counsel has experienced medical problems and has also been involved

with a very busy trial and appellate schedule.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's
Petition for Discretionary in this cause for an additional five days, to January 5, 2015.




                                                            RESPECTFULLY SUBMITTED,




                                                               Isi Clement Dunn
                                                            Attorney for Appellant
                                                            140 E. Tyler Street, Suite 240
                                                            Longview, TX 75601
                                                            (903) 753-7071 Fax (903) 753-8783
                                                            State Bar # 06249300
                               CERTIFICATE OF SERVICE


       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 12-31-14



                                                      Is/ Clement Dunn
                                                   Attorney for Appellant
                          FOR THE SIXTH COURT OF APPEALS
                                  AT TEXARKANA, TEXAS



RICTARICK PALMER                                    §
          Appellant

V.                                                  §        CASE NO. 06-13-00265-CR
                                                             TRIAL COURT NO. 38,611-B
THE STATE OF TEXAS
               Appellee                             §

                                            ORDER


       BE IT REMEMBERED, that on the               day of                        , 20     , came

on to be considered the above and foregoing Second Motion for Extension of time to file

Appellant's Petition for Discretionary Review. After consideration of the same, it is the opinion

of the Court that Appellant's Motion be:

       ( )     GRANTED, and the present cause is hereby extended until                              ,

               20     .

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ONTHE                    day of                      ,20      , at

                      o'clock       .

       SIGNED:



                                                             JUDGE PRESIDING